Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comment
Please note the examiner of record has changed, it is now Joseph woitach in Art Unit 1672.

Applicant’s Amendment
Applicant’s Amendment filed 11/7/2022 has been received and entered.  Claim 1 has been amended, 29 and 30 have been cancelled, and claims 31 and 32 have been added.
Claims 1-28, 31 and 32 are pending.

Priority
	This application filed 6/15/2022 claims benefit to US provisional application 63/210930 filed 6/15/5021 and 63/210679 filed 6/15/2021; and is related to 17/841536 filed 6/15/2022, 17/841516 filed 6/15/2022 and PCT/US22/33682 filed 6/15/2022 through claim of benefit to the same US provisional applications, as well as having the same inventors and Applicant.

Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 11/7/2022 is acknowledged.
Newly added claims 31 and 32 are dependent and consistent with the elected invention.
	Claims 29 and 30 drawn to the product and subject to possible rejoinder have been cancelled, and not subject to consideration in this action.
Claims 1-28, 31 and 32 are pending and currently under examination for a method of associating a test chemical compound with a physiological condition of interest.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See for example [00195]-[00196].  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-28, 31 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/841536 filed 6/15/2022 (FAOM mailed). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant methods require the information that is obtained from the steps set forth in ‘536.  The dependent claims of the instant application provide for the same source and means of obtaining the data as provided in ‘536 as product by process, and appear to encompass and require the data in the analysis that is provided by ‘536.  The claim of the instant application and the independent claim that is pending in ‘536 is provided below for the record.
Instant application:
1. A method of associating a test chemical compound with a physiological condition of interest, the method comprising: at a computer system, comprising one or more processors and memory: (A) obtaining, in electronic form, a fingerprint of a chemical structure of the test chemical compound; (B) accessing, in electronic form, a set of cellular constituent modules, wherein each respective cellular constituent module in the set of cellular constituent modules includes a respective independent subset of a plurality of cellular constituents, a corresponding plurality of cell-based assay abundance values for each respective independent subset of the plurality of cellular constituents separately correlate across a plurality of different states associated with the physiological condition, and a first cellular constituent module in the set of cellular constituent modules is associated with the physiological condition of interest; (C) responsive to inputting the fingerprint of the chemical structure into a model, wherein the model comprises 10,000 or more parameters, retrieving, as output from the model, a respective activation score for each cellular constituent module in the set of cellular constituent modules; and (D) associating the test chemical compound with the physiological condition of interest when the activation score for the first cellular constituent module satisfies a first threshold criterion.
17/841536 filed 6/15/2022 (FAOM mailed):
1. A method of associating a test compound with a compound property, wherein the test compound is in a plurality of compounds, the method comprising: at a computer system comprising a memory and one or more processors: (A) obtaining one or more datasets in electronic form, the one or more datasets comprising or collectively comprising: for each respective cell line in a plurality of cell lines, wherein the plurality of cell lines comprises five or more cell lines: for each respective compound in the plurality of compounds: for each respective exposure condition in a plurality of exposure conditions for the respective compound: a corresponding response signature for the respective compound in the respective cell line under the respective exposure condition, the corresponding response signature comprising a corresponding plurality of quantitative biomarker measurements of the respective cell line across a plurality of biomarkers upon exposure of the respective cell line to the respective compound at the respective exposure condition, wherein the plurality of biomarkers comprises one hundred or more biomarkers; (B) for each respective cell line in the plurality of cell lines, for each respective pair of compounds in the plurality of compounds: (i) determining, for each unique combination of respective exposure conditions for the respective pair of compounds, a corresponding correlation of the corresponding plurality of quantitative biomarker measurements for the respective pair of compounds across the plurality of biomarkers, thereby determining one or more correlation values for the respective pair of compounds, and (ii) determining one or more weights for the respective pair of compounds from the one or more correlations values for the respective pair of compounds; (C) forming a plurality of compound clusters, each respective compound cluster representing a different compound in the plurality of compounds and comprising a corresponding subset of compounds in the plurality of compounds, wherein each respective compound in the corresponding subset of compounds satisfies one or more weight criteria with respect to the different compound; and (D) identifying the compound property of the test compound from one or more properties of one or more compounds in one or more compound clusters in the plurality of compound clusters that contain the test compound.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-28, 31 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/841516 filed 6/15/2022 (no action mailed). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant methods require the modeling and information that is obtained from the steps set forth in ‘516.  The dependent claims of the instant application provide for the same source and means requiring the model to be used and is based on the same type of training data as provided in ‘516 as product by process, and appear to encompass and require the data in the analysis that is provided by ‘516.  The claim of the instant application and the independent claim that is pending in ‘516 is provided below for the record.
Application No. 17/841516:
1. A method of training a model to identify a set of cellular constituents associated with a cellular process of interest, the method comprising: at a computer system comprising a memory and one or more processors: (A) obtaining one or more first datasets in electronic form, the one or more first datasets individually or collectively comprising: for each respective cell in a first plurality of cells, wherein the first plurality of cells comprises twenty or more cells and collectively represents a plurality of annotated cell states: for each respective cellular constituent in a plurality of cellular constituents, wherein the plurality of cellular constituents comprises 50 or more cellular constituents: a corresponding abundance of the respective cellular constituent in the respective cell, thereby accessing or forming a plurality of vectors, each respective vector in the plurality of vectors (i) corresponding to a respective cellular constituent in the plurality of constituents and (ii) comprising a corresponding plurality of elements, each respective element in the corresponding plurality of elements having a corresponding count representing the corresponding abundance of the respective cellular constituent in a respective cell in the first plurality of cells; (B) using the plurality of vectors to identify each respective cellular constituent module in a plurality of cellular constituent modules, each respective cellular constituent module in the plurality of cellular constituent modules including an independent subset of the plurality of cellular constituents, wherein the plurality of cellular constituent modules are arranged in a latent representation dimensioned by (i) the plurality of cellular constituent modules and (ii) the plurality of cellular constituents or a representation thereof, and wherein the plurality of cellular constituent modules comprises more than ten cellular constituent modules; (C) obtaining one or more second datasets in electronic form, the one or more second datasets individually or collectively comprising: for each respective cell in a second plurality of cells, wherein the second plurality of cells comprises twenty or more cells and collectively represents a plurality of covariates associated with the cellular process of interest: for each respective cellular constituent in the plurality of cellular constituents: a corresponding abundance of the respective cellular constituent in the respective cell, thereby obtaining a cellular constituent count data structure dimensioned by (i) the second plurality of cells and (ii) the plurality of cellular constituents or the representation thereof; (D) forming an activation data structure by combining the cellular constituent count data structure and the latent representation using the plurality of cellular constituents or the representation thereof as a common dimension, wherein the activation data structure comprises, for each cellular constituent module in the plurality of cellular constituent modules: for each cell in the second plurality of cells, a respective activation weight; and (E) training the model using, for each respective covariate in the plurality of covariates, a difference between (i) a calculated activation against each cellular constituent module represented by the model upon input of a representation of the respective covariate into the model and (ii) actual activation against each cellular constituent module represented by the model, wherein the training adjusts a plurality of covariate parameters associated with the model responsive to the difference, wherein each respective covariate parameter in the plurality of covariate parameters represents a covariate in the plurality of covariates.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-28, 31 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/511691 (same Applicant and inventors, first action interview pilot mailed). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant methods require the same modeling and information and provides the same ‘prediction’ for compound based on the modelling.  The claim of the instant application and the independent claim that is pending in ‘691 is provided below for the record.
Application No. 16/511691:
1. A method for predicting whether a perturbation will affect a cellular transition, the method comprising: at a computer system comprising a memory and one or more processors: accessing, in electronic form, a single-cell transition signature representing a measure of differential cellular-component expression between a first cell state and an altered cell state, wherein the altered cell state occurs through the cellular transition from the first cell state to the altered cell state, and wherein the single-cell transition signature comprises an identification of a plurality of cellular-components and, for each respective cellular-component in the plurality of cellular-components, a corresponding first significance score that quantifies an association between a change in expression of the respective cellular-component and a change in cell state between the first cell state and the altered cell state; accessing, in electronic form, a perturbation signature representing a measure of differential cellular-component expression between a plurality of unperturbed cells and a plurality of perturbed cells exposed to the perturbation, wherein the perturbation signature comprises an identification of all or a portion of the plurality of cellular- components and, for each respective cellular-component in the all or the portion of the plurality of cellular-components, a corresponding second significance score that quantifies an association between (i) a change in expression of the respective cellular- component between the plurality of unperturbed cells and the plurality of perturbed cells and (ii) a change in cell state between the plurality of unperturbed cells and the plurality of perturbed cells; and comparing the single-cell transition signature and the perturbation signature thereby determining whether the perturbation will affect the cellular transition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28, 31 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and is still generally directed to associating a test chemical with a physiological condition of interest.  More specifically, the claims are directed to a computer implemented method where data of a ‘fingerprint’ of a chemical structure is obtained, a model is used to analyze the fingerprint where the model has information related and correlated to a physiological condition, and based on the fingerprint and the information in the model the compound/chemical structure is associated with a physiological condition.  The independent claim does not set forth any specific attributes required of the ‘fingerprint’, the model has been amended to require 10,000 parameters, but do not define what these are, how the modeling is to be performed specifically, nor what or if the association generated it relevant to other compounds used to create the model, nor if the physiological condition is relevant or what the criterion would be for the potential large array of compounds and conditions.  Dependent claims set forth the source of the and type of data, that that the model exists as a neural network, type of format for the fingerprint such as SMILES string, and types of statistical modeling that is contemplated to be applied.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process.  Here the process is performed on a computer system, and in light of the specification the analysis and modeling of the method are stored on a non-transitory medium.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing assessing an inputted ‘fingerprint’ and associating that information with that in a model where the model has information of correlations of a physiological conditions with states/modules.  In view of the specification and as set forth in dependent claims the fingerprint can be anything including changes in expression of genes as represented by changes in RNA in cell culture, but is not specifically limited to this and comprises any physiological condition and any type of module in a broad undefined model that is used.  The judicial exception is a set of instructions for analysis of the fingerprint and data for correlation to a physiological condition, and for the recitation and use of known statistical methods appears to be directed to models which are Mathematical Concepts for the use of mathematical formulas or equations to establish correlations if the exist, and given the breadth of the independent and dependent claims directed to Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) where here the model can be a table providing a list of changes in expression associated with a physiological condition.
The breadth of obtaining, accessing and being responsive to the use of a model encompasses non-transformative visual assessment of an individual for given conditions/modules coupled with prior knowledge of the correlation of said phenotype of interest.  This breadth does not impose a meaningful limit on the claim scope, such that all others are not precluded from using the natural principle. Although the claims recite using a model, and that the model is in a computer system such as a neural network, the courts have also identified limitations that did not integrate a judicial exception into a practical application; for example, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The identification of a correlation between a condition of interest and fingerprint are considered naturally occurring correlations.  Furthermore, the limitations in dependent claims for the source of specific types of data does not change the steps to be performed. See MPEP § 2106.05(g) for a discussion on adding insignificant extra-solution (both pre-solution and post-solution) activity to the judicial exception. See also MPEP § 2106.05(h) for a discussion on generally linking the use of a judicial exception to a particular technological environment or field of use.  The claims appear to fall into the category of Mathematical Concepts, as it applies the use of statistics and mathematical relationships in analyzing probabilities, and also into the category of mental processes, as concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because there is no apparent complexity to or amount of data that is collected and analyzed as presently claimed.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element to which the analysis is applied.  The computer system appears to provide handling of the data in electronic form (note in prosecution that prior to the preliminary amendment the claims did not require the use of a computer).  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining and analyzing data, here in the context of a model that provides correlations between fingerprints and conditions.  As such, the claims do not provide for any additional element to consider under step 2B that appear to provide significantly more when viewed as a whole.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."   As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  None of the elements alone or the combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (correlating a property of a compound with that which may exist in a model for a condition) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (2006) and Honda et al. (of record).
Claim 1 is directed to associating a test chemical with a physiological condition of interest, comprising steps implemented on a computer where data in electronic form of a ‘fingerprint’ of a chemical structure is obtained, a model then is used to analyze the fingerprint where the model has information related and correlated to a physiological condition, and based on the fingerprint and the information in the model for a compound it is associated with a physiological condition.  The independent claim does not set forth any specific attributes required of the ‘fingerprint’, the model has been amended to require 10,000 parameters, but do not define what these are, how the modeling is to be performed specifically, nor what or if the association generated it relevant to other compounds used to create the model, nor if the physiological condition is relevant or what the criterion would be for the potential large array of compounds and conditions.  The study and analysis the discovery of functional connections among diseases, genetic perturbation, and drug action is an active area of research.  Lamb et al. provide the teaching that provides a systematic approach to functional connections among diseases, gene expression and bioactive small molecules effect on cells perturbations in mammalian cell culture might provide an approach that is truly generalizable, systematic, and biologically relevant. The methods provide for a large number of parameters would need to be optimized for each perturbation, including cell type, concentration, and treatment duration in the detailed examples, but provide evidence and use of analytical methods capable of detecting relevant signals in the data and query the data in Connectivity Map to demonstrate through the use and recovery of known correlations can use the method for the discovery of new biological connections which represent a condition of interest that was present including examples of disease states and chemical effects on gene expression providing the basis of dependent claims which set forth the source of the and type of data.  Lamb et al. provide primarily the basis of the analysis steps as broadly claimed, and do not specifically teach that the model used as a analysis tool exists as a neural network, specific types of format for the fingerprint such as SMILES string, and the specific types of statistical algorithms recited as the basis of the modeling that is contemplated to be applied to the data.  Similar to Lamb et al., Honda et al. provide the teaching to use machine learning to predict molecular properties, and provide an example termed SMILES for use in deep learning methods for the use in drug discovery process.  As background Honda et al. provide the basis for the state of the art and the use of SMLES a means to provide a fingerprint and predictive model, and provide several examples for its use.  Given the teachings of both Lamb et al. and Honda et al. for the use of modeling to associate fingerprints of compounds and the use of modelling to associate uncharacterized compounds with previously tested compounds it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to provide connectivity mapping data for 10,000 parameters when examining unknown compounds.  One having ordinary skill in the art would have been motivated to combine the teachings and build on the art of drug discovery, and to use the necessary resources to obtain the relevant data for efficient modelling of unknown compounds.  Given the examples in both Lamb et al. and Honda et al. there would have been a reasonable expectation of success given the results for correlating the activity, ie physical condition of interest, of unknown compounds and their affect on a variety of cell types.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
Additionally, a search of the relevant are has identified:
Regev et al. (WO2017075294, 2017) provide a methodology for analyzing cellular perturbations of combinatorial libraries and identification of relevant targets in the profiles; and
Huang et al. (WO0237102, 2002) provides analyzing the affect of cellular changes as dynamic signatures or phase portraits. 
Each provide further evidence of the state of the art for screening molecules and the affect on cellular change and modelling based on expression profiles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/Primary Examiner, Art Unit 1672